Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 1 of 32 Page ID #:1990



    1   Aaron Zigler (#327318)
    2     amz@kellerlenkner.com
        Ashley Keller (pro hac vice forthcoming)
    3     ack@kellerlenkner.com
    4   KELLER LENKNER LLC
        150 N. Riverside Plaza, Suite 4270
    5   Chicago, Illinois 60606
    6   (312) 741-5220

    7   Warren Postman (pro hac vice forthcoming)
    8     wdp@kellerlenkner.com
        KELLER LENKNER LLC
    9   1300 I Street, N.W., Suite 400E
   10   Washington, D.C. 20005
        (202) 749-8334
   11
   12   Attorneys for Defendants
   13
   14                     UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   15
   16
         POSTMATES INC.,                       )
   17                                          )   Case No: 2:20-cv-02783-PSG
   18                     Plaintiff,           )
                                               )
   19          vs.                             )   DEFENDANTS’ OPPOSITION TO
   20                                          )   POSTMATES’S EX PARTE
         10,356 INDIVIDUALS,                   )   APPLICATION FOR
   21                                          )   TEMPORARY RESTRAINING
   22                    Defendants.           )   ORDER
                                               )
   23                                          )   Judge: Hon. Philip S. Gutierrez
   24                                          )
                                               )
   25
   26
   27
   28

                 DEFENDANTS’ OPPOSITION TO EX PARTE TEMPORARY RESTRAINING ORDER
                                     CASE NO. 2:20-cv-02783-PSG
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 2 of 32 Page ID #:1991



    1                                               TABLE OF CONTENTS
    2
        I.               INTRODUCTION .................................................................................. 4
    3
    4   II.              BACKGROUND .................................................................................... 8

    5          A.        Postmates Requires Couriers to Sign a Broad Arbitration Clause............ 8
    6          B.        Postmates Refuses to Arbitrate with More Than 5,000 Couriers, but Is
    7                    Ordered to Arbitrate by the Federal Court in Adams v. Postmates........... 8

    8          C.        Postmates Still Refuses to Arbitrate with the Adams Couriers and Faces
                         Potential Contempt Sanctions. ...............................................................11
    9
   10          D.        Defendants in This Action Initiate Arbitration Against Postmates. ........13

   11          E.        Postmates Preemptively Sues Its Couriers to Bar Them from Proceeding
                         with Arbitrations in the Manner Approved in Adams. ............................14
   12
   13   III.             LEGAL STANDARD ............................................................................16
   14   IV.              ARGUMENT.........................................................................................16
   15          A.        Postmates’s TRO Request Should Be Denied Because It Is Based on a
   16                    Deadline Postmates Has Known About for More Than Six Weeks. .......17
   17          B.        Postmates’s Underlying Claims Have No Hope of Success....................19
   18               1.        Postmates’s Arguments Do Not Create Federal Jurisdiction. ...........19
   19
                    2.        Postmates’s “De Facto Class Arbitration” Argument Is Patently
   20                         Meritless. .........................................................................................21
   21               3.        SB 707 Cannot Be Preempted by the FAA Because It Promotes
   22                         Enforcement of Arbitration Agreements. .........................................23
   23               4.        Postmates’s Contracts Clause Argument Is Frivolous ......................24
   24          C.        Postmates Has Not Even Alleged Irreparable Injury. .............................25
   25
               D.        The Balance of Equities and the Public Interest Cut Strongly Against a
   26                    TRO. ......................................................................................................27
   27
   28
                                                                       i
                         DEFENDANTS’ OPPOSITION TO EX PARTE TEMPORARY RESTRAINING ORDER
                                             CASE NO. 2:20-cv-02783-PSG
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 3 of 32 Page ID #:1992



    1        E.   Postmates’s Inexcusably Tardy and Patently Meritless Ex Parte TRO
    2             Application Warrants Sanctions. ............................................................29

    3   V.        CONCLUSION .....................................................................................29
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                           ii
                  DEFENDANTS’ OPPOSITION TO EX PARTE TEMPORARY RESTRAINING ORDER
                                      CASE NO. 2:20-cv-02783-PSG
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 4 of 32 Page ID #:1993



    1
                                              TABLE OF AUTHORITIES
    2
        Abernathy v. S. Cal. Edison,
    3
          885 F.2d 525 (9th Cir. 1989) ............................................................................ 22
    4
        Am. Soc’y of Journalists & Authors, Inc. v. Becerra,
    5     No. 19-cv-10645-PSG-KSX (C.D. Cal. Jan. 3, 2020) .................................. 1, 14
    6
        AT&T Mobility LLC v. Concepcion,
    7     563 U.S. 333 (2011) ......................................................................................... 18
    8   Blair v. Rent-A-Center, Inc.,
    9      No. 17-17221, 2019 WL 2701333 (9th Cir. June 28, 2019) ............................. 19
   10   Bronson v. Kinzie,
   11      42 U.S. 311 (1843) ........................................................................................... 20

   12   Bushley v. Credit Suisse First Boston,
          360 F.3d 1149 (9th Cir. 2004) ................................................................ 2, 16, 24
   13
   14   Cal. Indep. Sys. Operator Corp. v. Reliant Energy Servs., Inc.,
          181 F. Supp. 2d 1111 (E.D. Cal. 2001) ............................................................ 12
   15
        Camping Constr. Co. v. Dist. Council of Iron Workers,
   16     915 F.2d 1333 (9th Cir. 1990) .......................................................................... 22
   17
        In re Cintas Corp. Overtime Pay Arbitration Litig.,
   18       No. C06-1781-SBA, 2009 WL 1766595 (N.D. Cal. June 22, 2009) ..... 22, 23, 24
   19   Dynamex Operations W. v. Superior Court,
   20     416 P.3d 1 (2018), reh’g denied (June 20, 2018) ............................................. 24
   21   Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation Tr.
   22      for S. Cal.,
           463 U.S. 1 (1983)................................................................................... 2, 16, 17
   23
        Graphic Commc’ns. Union, Chi. Paper Handlers’ & Electrotypers’
   24
          Local No. 2 v. Chi. Tribune Co., 779 F.2d 13 (7th Cir. 1985) .............. 22, 23, 24
   25
        Jimenez v. Menzies Aviation Inc,
   26      No. 15-CV-02392-WHO, 2015 WL 5591722 (N.D. Cal. Sept. 23,
   27      2015) ............................................................................................................... 24

   28
                                                                    ii
                     DEFENDANTS’ OPPOSITION TO EX PARTE TEMPORARY RESTRAINING ORDER
                                         CASE NO. 2:20-cv-02783-PSG
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 5 of 32 Page ID #:1994



    1   LL Liquor, Inc. v. Montana,
    2      912 F.3d 533 (9th Cir. 2018) ............................................................................ 17

    3   Mission Power Engineering Co. v. Continental Casualty Co.,
          883 F. Supp. 488 (C.D. Cal. 1995) ............................................................... 2, 13
    4
    5   Sakkab v. Luxottica Retail N.A., Inc.,
           803 F.3d 425 (9th Cir. 2015) ............................................................................ 19
    6
        Sveen v. Melin,
    7      138 S. Ct. 1815 (2018) ..................................................................................... 21
    8
        Vaccaro v. Sparks,
    9     No. SACV 11-00164, 2011 WL 318039 (C.D. Cal. Jan. 28, 2011) .................. 13
   10   Vaden v. Discover Bank,
   11     556 U.S. 49 (2009) ........................................................................................... 16
   12   Volt Info. Scis., Inc. v. Bd. of Trustees of Leland Stanford Junior
   13      Univ., 489 U.S. 468 (1989) .............................................................................. 19

   14   Winter v. Nat. Res. Def. Council, Inc.,
          555 U.S. 7 (2008)....................................................................................... 13, 21
   15
   16   Winns v. Postmates Inc.,
          No. CGC-17-562282 (Cal. Super. Ct. Jan. 23, 2018) ................................... 5, 25
   17
        Statutes
   18
   19   9 U.S.C. § 2 ...................................................................................................... 3, 19

   20   28 U.S.C. § 1331.....................................................................................................2
   21   California Code of Civil Procedure 1281.97 ............................................... 1, 10, 11
   22
        California Code of Civil Procedure § 1281.97 ........................................................1
   23      §§ 1281.97 through 1281.99 ............................................................................ 20
   24   S.B. 707, 2019-2020 Reg. Sess. (Cal. 2019) .................................................. passim
   25
   26
   27
   28
                                                                   iii
                     DEFENDANTS’ OPPOSITION TO EX PARTE TEMPORARY RESTRAINING ORDER
                                         CASE NO. 2:20-cv-02783-PSG
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 6 of 32 Page ID #:1995



    1                                I.   INTRODUCTION
    2         In its “Notice of Motion and Motion for Preliminary Injunction by April 15,
    3   2020,” Postmates conceded that it “does not believe that seeking a temporary
    4   restraining order would be appropriate in this case.” ECF No. 8 at 3. Now,
    5   Postmates seeks the extraordinary relief that it told the Court just days ago would be
    6   inappropriate. Postmates’s ex parte TRO application is frivolous, and the company
    7   should be sanctioned for knowingly burdening Defendants and the Court with a fire
    8   drill that is inexcusably tardy, devoid of jurisdiction, and has no chance of success.
    9   See Hon. Philip S. Gutierrez, Important Notice, available at https://kl.link/2x6McP2
   10   (last accessed on April 9, 2020) (citing Mission Power Engineering Co. v.
   11   Continental Casualty Co., 883 F. Supp. 488 (C.D. Cal. 1995)).
   12         Defendants are Postmates couriers who primarily deliver food to Postmates’s
   13   customers from local restaurants. Postmates sued its own couriers—many of whom
   14   are still bravely working in the middle of a pandemic—because Defendants have
   15   each filed an individual demand for arbitration with the American Arbitration
   16   Association (“AAA”) asserting that Postmates misclassifies them as independent
   17   contractors. For arbitration to proceed, Postmates must pay its share of AAA’s
   18   administrative fees. On February 24, 2020, AAA notified the parties of the March
   19   16 deadline for Postmates to meet that contractual commitment, and AAA repeatedly
   20   warned that this deadline would not be extended. Postmates did not pay the fees it
   21   owes. On April 15, 2020, the company will be 30 days past due, which comes with
   22   stiff consequences under California Code of Civil Procedure § 1281.97 (“SB 707”).
   23         For more than six weeks, Postmates has known of the April 15 date that is the
   24   subject of its ex parte application. Yet Postmates inexcusably waited more than four
   25   weeks to file its complaint in this action and then waited two more weeks before
   26   filing this ex parte application. Any “emergency” here is a product of Postmates’s
   27   tactical decision to saunter into court at the eleventh hour. That alone dooms the
   28
                                           4
           DEFENDANTS’ OPPOSITION TO EX PARTE TEMPORARY RESTRAINING ORDER
                               CASE NO. 2:20-cv-02783-PSG
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 7 of 32 Page ID #:1996



    1   motion. See Am. Soc’y of Journalists & Authors, Inc. v. Becerra, No. 19-cv-10645-
    2   PSG-KSX, Order at 3, ECF No. 30 (C.D. Cal. Jan. 3, 2020) (“ASJA”) (“Plaintiffs’
    3   unexplained delay indicates that they fail Mission Power because ex parte relief is
    4   an extraordinary remedy and Plaintiffs have not explained ‘the necessity for
    5   bypassing regular motion procedures,’ or that they are ‘without fault’ in creating the
    6   crisis requiring ex parte relief.”) (quoting Mission Power, 883 F. Supp. at 492).
    7            Aside from its inexcusable delay, Postmates’s underlying arguments for a
    8   TRO are patently meritless in four separate respects.
    9            First, this Court lacks subject-matter jurisdiction even to consider Postmates’s
   10   arguments. It is black letter law that the Declaratory Judgment Act (“DJA”) does
   11   not independently confer jurisdiction. A case cannot “arise under” the DJA for
   12   purposes of 28 U.S.C. § 1331. Franchise Tax Bd. of State of Cal. v. Constr. Laborers
   13   Vacation Tr. for S. Cal., 463 U.S. 1, 16 (1983). Here, Postmates alleges only that
   14   (1) Defendants have violated their agreement to arbitrate disputes individually with
   15   Postmates; (2) if Defendants were to bring a claim against Postmates under SB 707,
   16   Postmates would show that the claim is preempted by the Federal Arbitration Act
   17   (“FAA”); and (3) if Defendants were to bring claims against Postmates under
   18   SB 707, Postmates would purportedly show that application of SB 707 violates the
   19   Contracts Clause. The first of those arguments raises a pure question of state law.
   20   And the second and third arguments rest on preemption, which is a federal defense
   21   to a hypothetical action by Defendants. Federal defenses do not confer federal-
   22   question jurisdiction even in real actions, to say nothing of imaginary ones.
   23            Second, even if the Court could consider the merits, Postmates’s arguments
   24   are frivolous. Postmates’s first argument—that Defendants have impermissibly
   25   filed a “de facto class arbitration”—has been decisively rejected by another federal
   26   court.     In Adams v. Postmates, Judge Armstrong in the Northern District of
   27   California (where Postmates is based) already decided that Postmates must arbitrate
   28
                                         5
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 8 of 32 Page ID #:1997



    1   with thousands of couriers whose demands were filed in the same manner as
    2   Defendants’. See 414 F. Supp. 3d 1246 (N.D. Cal. 2019) (Adams I). Indeed, in
    3   rejecting Postmates’s bid for a stay pending appeal, the Adams court held that
    4   Postmates’s arguments to the contrary are “meritless” and do not even present a
    5   “substantial case for relief on the merits.” See Adams v. Postmates, Inc., No. 19-cv-
    6   3042 SBA, 2020 WL 1066980, at *4–5 (N.D. Cal. Mar. 5, 2020) (Adams II).
    7   Postmates filed this action in this Court in a desperate act of forum shopping to avoid
    8   the same inevitable result before Judge Armstrong.
    9         Postmates’s next argument—that the FAA preempts SB 707—ignores the
   10   plain text of the FAA and common sense. By its express terms, the FAA preempts
   11   only laws that prevent agreements to arbitrate from being “valid, irrevocable, and
   12   enforceable.” 9 U.S.C. § 2. SB 707 obviously does not prevent any arbitration
   13   agreement from being “valid, irrevocable, and enforceable.” To the contrary, it
   14   imposes penalties on parties that breach arbitration agreements, thereby promoting
   15   arbitration. And Postmates’s last argument—that SB 707 violates the Contract
   16   Clause—flies in the face of centuries of precedent holding that States are free to
   17   impose additional remedies for the breach of existing contracts.
   18         Third, Postmates has not even alleged, let alone established, that it would
   19   suffer irreparable harm in the absence of a TRO. Although Postmates claims that it
   20   might be forced to pay its arbitration filing fees, a careful review of its submission
   21   reveals that Postmates has not actually represented to the Court that it will pay a
   22   single dollar in the absence of a TRO. That is not an accidental omission; Postmates
   23   has obstinately refused to comply with AAA’s fee requirements and payment
   24   deadlines for months, even after a federal court ordered it to arbitrate with its couriers
   25   and ordered it to show cause why it should not be held in contempt for its continued
   26   refusal to pay its filing fees. There is no basis in the record to conclude that
   27   Postmates will actually pay any filing fees if it does not get the emergency relief it
   28
                                         6
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 9 of 32 Page ID #:1998



    1   seeks. And even if Postmates were to unequivocally state that it will pay its filing
    2   fees absent a TRO, the Ninth Circuit has repeatedly made clear that the costs of
    3   arbitration are not irreparable injury as a matter of law.
    4          Unwilling to assert that it would actually pay any filing fees absent injunctive
    5   relief, Postmates is left with the assertion that, after it refuses to pay its share of AAA
    6   filing fees, a court could find Postmates in breach of its arbitration agreement. And
    7   Postmates could in turn face penalties for that breach under SB 707. But the only
    8   way a court could impose such penalties on Postmates would be if the court rejected
    9   Postmates’s arguments that such remedies are preempted by federal law. Stated
   10   conversely, if Postmates is likely to succeed on its arguments that SB 707 remedies
   11   are unlawful, then Postmates is necessarily unlikely to suffer any injury at all.
   12   Postmates cannot be likely to succeed on its arguments and likely to be injured.
   13          Fourth, the balance of equities and public interest cut strongly against a TRO.
   14   A federal court has already ruled that arbitration demands filed against Postmates in
   15   the same manner as Defendants’ demands were properly filed. Yet Postmates has
   16   steadfastly refused to proceed with arbitration with its couriers, even though it wrote
   17   the agreement requiring couriers to arbitrate their claims. In so doing, Postmates has
   18   effectively attempted to eliminate all access to justice for its couriers. That result
   19   harms low-wage workers seeking to vindicate their right to a minimum wage. It also
   20   is contrary to the strong federal policy favoring arbitration embodied in the FAA, as
   21   well as the important state interest California has in allowing low-wage workers to
   22   enforce worker-protection laws. Indeed, SB 707 was enacted specifically to address
   23   the harms caused by companies like Postmates that cynically use arbitration
   24   agreements to close the courthouse doors to workers while simultaneously refusing
   25   to allow those workers to commence arbitration.
   26          Each of the above flaws independently warrants denial of Postmates’s motion.
   27   Taken as a whole, Postmates’s motion is worthy of sanctions. After waiting weeks
   28
                                         7
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 10 of 32 Page ID #:1999



     1   to seek any judicial relief, Postmates has required Defendants to respond to a
     2   patently meritless ex parte application in less than 20 hours, and it asks this Court to
     3   jump its meritless request to the front of the line in the middle of a global pandemic,
     4   when judicial resources are particularly scarce. Postmates’s conduct is inexcusable.
     5                                 II.   BACKGROUND
     6         This matter is not the first time Postmates has attempted to avoid its clear
     7   obligations to arbitrate with its couriers. To the contrary, and as explained below,
     8   this case is a desperate, last-ditch effort by Postmates to avoid arbitration even
     9   though its arguments have been repeatedly rejected elsewhere.
    10    A.       Postmates Requires Couriers to Sign a Broad Arbitration Clause.
    11         Since at least 2015, Postmates has required its couriers to sign a Fleet
    12   Agreement that contains an arbitration provision. See Postmates’s Mot. to Compel
    13   Arbitration at 12–13, Winns v. Postmates Inc., No. CGC-17-562282 (Cal. Super. Ct.
    14   Jan. 23, 2018), Postman Decl., Ex. D. Each Fleet Agreement contains a “Mutual
    15   Arbitration Provision” (“MAP”) through which Postmates and the courier “mutually
    16   agree to resolve any disputes between them exclusively through final and binding
    17   arbitration instead of filing a lawsuit in court.” 2019 Fleet Agreement § 10A
    18   (effective Apr. 3, 2019), Andres Decl., Ex. A. The MAP contains a broad delegation
    19   clause, which requires that disputes “relating to the interpretation, applicability,
    20   enforceability, or formation” of the arbitration agreement must also be submitted to
    21   the arbitrator.”    Id. § 10A.ii.   The MAP also provides that each Petitioner’s
    22   arbitration “shall be governed by the AAA[’s] [Commercial Arbitration] Rules.” Id.
    23   § 10B.vi. The Commercial Rules authorize AAA to “require the parties to deposit
    24   in advance of any hearings such sums of money as it deems necessary to cover the
    25   expense of the arbitration, including the arbitrator’s fee.” Commercial Rule 56(a). 1
    26    B.       Postmates Refuses to Arbitrate with More Than 5,000 Couriers, but Is
    27         1
                   Available at https://kl.link/34saC1E (last accessed on April 9, 2020).
    28
                                         8
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 11 of 32 Page ID #:2000



     1              Ordered to Arbitrate by the Federal Court in Adams v. Postmates.
     2          Postmates’s TRO application is the latest in a year-long string of delay tactics
     3   that have deprived thousands of Postmates couriers of their right to seek relief in
     4   arbitration.    This saga began in March 2019, when Defendants’ counsel first
     5   informed Postmates that they represented thousands of Postmates couriers who
     6   intended to file individual arbitration demands against the company. See Evangelis
     7   Decl., Ex. A. That initial communication acknowledged that the Fleet Agreement
     8   “requires individual arbitration,” and it stated that counsel intended to “serve
     9   individual demands for arbitrations” that would result in the empanelment of an
    10   individual arbitration for each courier.      Id.   After unfruitful discussions with
    11   Postmates’s outside counsel, Defendants’ counsel formally initiated arbitration by
    12   serving arbitration demands on AAA and Postmates on April 22 and May 13, 2019,
    13   on behalf of approximately 5,700 couriers (the “Adams Claimants”).2 See Evangelis
    14   Decl., Exs. B–D. AAA determined that the Adams Claimants’ demands met AAA’s
    15   filing requirements, and AAA directed Postmates to pay its share of the filing fees
    16   by May 31, 2019 for the first set of demands, and June 6, 2019 for the second set of
    17   demands. See Postman Decl., Exs. A–B.
    18          Deploying what would become a familiar tactic, Postmates ignored AAA’s
    19   payment determination for three weeks. Only on the night of AAA’s May 31 filing-
    20   fee deadline—some five weeks after the Adams Claimants had filed their initial
    21   demands—did Postmates object for the first time to the form, substance, and service
    22   of the demands. See Evangelis Decl., Ex. E. AAA rejected each objection as
    23   inconsistent with AAA rules. Id., Ex. F. But notwithstanding AAA’s administrative
    24   determinations that the Adams Claimants’ demands met AAA’s filing requirements,
    25          2
                 Several hundred of these couriers worked in Illinois, rather than California.
         Postmates has treated the Illinois couriers no differently than it has treated the Adams
    26   Claimants; it refused to pay the filing fees necessary for their arbitrations to proceed,
         accusing them of seeking improper class arbitration. See TRO Mot. at 6. These
    27   couriers moved to compel arbitration in the Northern District of Illinois and await
         that court’s decision. See id.
    28
                                         9
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 12 of 32 Page ID #:2001



     1   Postmates continued to refuse to proceed with the Adams Claimants’ arbitrations.
     2   See Evangelis Decl. Exs. G, H at 25–27. Having not received Postmates’s share of
     3   filing fees necessary for a single claimant’s arbitration to proceed, administratively
     4   closed the Adams Claimants’ arbitrations. See Evangelis Decl., Ex. H at 25.
     5          On June 3, 2019, the Adams Claimants filed a motion to compel arbitration
     6   against Postmates. Adams I, 414 F. Supp. 3d at 1250. Postmates opposed the motion
     7   to compel on the ground that the Adams Claimants sought “de facto class
     8   arbitration.” Id. at 1248. On October 22, 2019, the court ordered the parties “to
     9   arbitrate Petitioners’ misclassification claims . . . in accordance with the Mandatory
    10   Arbitration Provision contained in the applicable Fleet Agreement.” Id. 1256.
    11   Applying the Fleet Agreement’s delegation clause, the court ordered that Postmates
    12   must arbitrate not only the claimants’ misclassification claims, but also its own
    13   arguments regarding “the sufficiency of Petitioners’ arbitration demands and how
    14   the arbitration should be conducted.” Id. at 1255–56. The court also noted that even
    15   if it “were to construe the exception to the delegation clause in the manner urged by
    16   Postmates, the outcome of the instant motions would be same.” Id. at 1254.
    17          The court further emphasized that the Fleet Agreement “specifies that the
    18   AAA Commercial Arbitration Rules shall govern any arbitration between the
    19   parties,” and that “[t]hose Rules include provisions regarding the payment of
    20   arbitration fees, see AAA Comm. Arb. Rules, Rule R-53 (Administrative Fees), id.
    21   R-56 (Deposits).” Id. at 1255. Relying on the Fleet Agreement’s incorporation of
    22   the AAA Commercial Rules, the court concluded that the “payment of arbitration
    23   fees . . . is . . . to be decided by the arbitrator.” Id.
    24          Although Postmates in Adams repeatedly asserted that Defendants’ counsel
    25   was improperly using the costs of individual arbitration to leverage a settlement, the
    26   court saw through that baseless smear. As the court explained:
    27          Throughout its various briefs, Postmates expends considerable energy
                accusing Petitioners of using the cost of the arbitration process as a
    28
                                          10
            PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                               CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 13 of 32 Page ID #:2002



     1         means of coercing Postmates into settling their claims expeditiously.
               However, under the Fleet Agreement drafted by Postmates which its
     2         couriers are required to sign, Petitioners had no option other than to
               submit their misclassification claims in the form of an arbitration
     3         demand—which is precisely what they did. Since the Fleet Agreement
               bars class actions, each demand must be submitted on an individual
     4         basis. Thus, the possibility that Postmates may now be required to
               submit a sizeable arbitration fee in response to each individual
     5         arbitration demand is a direct result of the mandatory arbitration clause
               and class action waiver that Postmates has imposed upon each of its
     6         couriers.
     7   Id. at 1252 n.2.
     8    C.     Postmates Still Refuses to Arbitrate with the Adams Couriers and
     9           Faces Potential Contempt Sanctions.
    10         After the court ordered the parties to arbitrate, the Adams Claimants refiled
    11   their individual demands for arbitration as instructed by AAA. Evangelis Decl., Ex.
    12   H at 24. Each Claimant requested that AAA “administer a separate, individual
    13   arbitration for him or her pursuant to the AAA Commercial Rules,” and stated that
    14   he or she would “abide by AAA’s determination of the fees and other filing
    15   requirements necessary to commence individual arbitrations.” Id.          Defendants’
    16   counsel paid each Claimant’s portion of the filing fee or submitted a hardship-based
    17   fee waiver on his or her behalf. Id. at 22. On October 29, 2019, AAA acknowledged
    18   receipt of the refiled demands, determined that the Adams Claimants had met all of
    19   their filing obligations, and directed Postmates to pay the arbitration fees it owed by
    20   November 19, 2019. Id.
    21         Once again, Postmates refused to pay the fees it owed under the Fleet
    22   Agreement. On November 20, 2019, Postmates emailed AAA and Defendants’
    23   counsel to assert that it was “ready, willing, and able to conduct truly individualized
    24   arbitrations.” See id. at 19. But Postmates then asked AAA and the claimants to
    25   agree to the opposite: to put the overwhelming majority of the claimants’ demands
    26   on hold while commencing arbitrations for just “fifty randomly-selected claimants.”
    27   Id. The Adams Claimants responded that they “do not consent to depart from or
    28
                                         11
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 14 of 32 Page ID #:2003



     1   delay the individual arbitration process that is required by the parties’ contract and
     2   AAA rules.” Id. at 18. On November 22, 2019, AAA confirmed that it “must adhere
     3   to its Commercial Rules and Employment/Workplace Fee Schedule and
     4   Respondent’s fees remain due by November 25, 2019.” Id. at 17. On November 26,
     5   2019, AAA administratively closed Petitioners’ arbitrations due to Postmates’s
     6   refusal to comply with AAA’s fee determinations. Id. at 13.
     7         Left with no choice but to seek further relief from the Adams court, the Adams
     8   Claimants moved for an order to show cause why Postmates should not be held in
     9   contempt for violating the court’s order to arbitrate. See Adams II, 2020 WL
    10   1066980, at *3, n.4. On December 3, 2019, the Court ordered Postmates to show
    11   cause why contempt sanctions should not issue. Id. Briefing on that order is
    12   complete, and the parties are awaiting the court’s decision. Id.
    13         On December 11, 2019—more than seven weeks after the Adams court
    14   ordered Postmates to arbitrate—Postmates filed a motion to stay the Adams decision
    15   pending its appeal to the Ninth Circuit. Id. at *2–3. Among other issues, Postmates’s
    16   stay motion asserted that the company intends to present on appeal the issue of
    17   whether the Adams court should have conclusively decided whether the Adams
    18   Claimants seek improper class arbitration. Id. at *4. In denying Postmates’s motion
    19   for a stay, the Adams court held that “Postmates’ contention regarding the Class
    20   Action Waiver is meritless.” Id. It noted that “the Fleet Agreement unequivocally
    21   delegates to the arbitrator the exclusive authority to determine compliance with the
    22   Mutual Arbitration Provision.” Id. It further held that Postmates would not suffer
    23   irreparable harm in the absence of a stay, because regardless of the outcome of
    24   Postmates’s appeal, Postmates will ultimately be required to arbitrate the claimants’
    25   arbitration demands and pay the fees necessary to do so. Id. at *5. Finally—
    26   rejecting the very argument Postmates makes here—the Adams court held that “[t]he
    27   mere fact that Petitioners filed over 5,000 demands within a short span of time does
    28
                                         12
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 15 of 32 Page ID #:2004



     1   not transform those individual demands into a de facto class arbitration.” Id. at *6.
     2         Having refused to pay the filing fees necessary to proceed with the Adams
     3   Claimants’ arbitrations for nearly a year, blowing several AAA deadlines in the
     4   process; having unsuccessfully spent countless hours arguing before AAA and in
     5   court why those arbitrations should not proceed; and having failed to further delay
     6   the arbitrations pending a Ninth Circuit appeal, Postmates ultimately deigned to pay
     7   the filing fees necessary for just 50 of the 5,700 initial arbitration demands to
     8   proceed. See Evangelis Decl., Ex. H at 2–9. The remaining Adams Claimants are
     9   no closer to beginning their arbitrations than they were when they first filed their
    10   demands, nearly one year ago. And as Postmates concedes, its couriers have now
    11   been reduced to advancing the company’s share of arbitration filing fees, just to
    12   proceed with their claims. See TRO Mot. at 20 n.3.
    13    D.       Defendants in This Action Initiate Arbitration Against Postmates.
    14         Defendants in this action filed their demands for arbitration with the AAA on
    15   February 15, 2020. Evangelis Decl., Ex. T at 8–9, ECF No. 17-24 (confirming
    16   “AAA’s receipt on February 15, 2020 of ten thousand three hundred and fifty-six
    17   (10,356) individual demands for arbitration” (emphasis added)).          Defendants’
    18   demands followed the same format as the those of the Adams Claimants, compare
    19   Postman Decl., Ex. C with Evangelis Decl., Ex. S, ECF No. 17-233—a format that
    20   AAA and Judge Armstrong have repeatedly held to be proper. See Evangelis Decl.,
    21   Ex. H at 25–26, ECF No. 17-2; Adams I, 414 F. Supp. 3d at 1252, n.2 (“[U]nder the
    22   Fleet Agreement drafted by Postmates which its couriers are required to sign,
    23   Petitioners had no option other than to submit their misclassification claims in the
    24   form of an arbitration demand—which is precisely what they did.”); Adams II, 2020
    25   WL 1066980, at *6 (“Petitioners did what they are contractually required to do:
    26
               3
                Postmates failed to redact the personal identifying information of the three
    27   defendants it chose for example demands, exposing publicly their home addresses,
         phone numbers, and email addresses in violation of Local Rule 5.2-1.
    28
                                         13
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 16 of 32 Page ID #:2005



     1   submit individual arbitration demands to the arbitrator.        The mere fact that
     2   Petitioners filed over 5,000 demands within a short span of time does not transform
     3   those individual demands into a de facto class arbitration, as Postmates posits.”).
     4         It is therefore unsurprising that on February 24, 2020, AAA determined that
     5   each Petitioner had met his or her individual filing requirements. Evangelis Decl.,
     6   Ex. T at 8–9, ECF No. 17-24. As a result, under the applicable fee schedule,
     7   Postmates was obligated to pay $4,689,600 by March 16, 2020.              Id.    AAA
     8   emphasized that “AAA will not grant extensions to this payment deadline,” and that
     9   because the arbitrations were “subject to California Code of Civil Procedure 1281.97
    10   and 1281.98” that “payment must be received by April 15, 2020”—thirty days after
    11   the March 16 deadline—“or the AAA may close the parties’ cases.” Id.
    12    E.     Postmates Preemptively Sues Its Couriers to Bar Them from
    13           Proceeding with Arbitrations in the Manner Approved in Adams.
    14         Instead of paying the filing fees due on March 25, Postmates decided on that
    15   day to initiate this action—in other words, to sue its own couriers for doing nothing
    16   more than complying with the contract Postmates drafted. Compl., ECF No. 1. The
    17   next day, Postmates wrote “to inform AAA that Postmates has sought juridical
    18   intervention with respect to the 10,356 purported arbitration demands, to request that
    19   AAA suspend administration of these matters for 60-days while Postmates seeks a
    20   stay of arbitration in court.” Evangelis Decl., Ex. T at 7–8, ECF No. 17-24. The
    21   purported basis for Postmates’s request was AAA Employment Rule 1, which states:
    22         If, within 30 days after the AAA’s commencement of administration, a
               party seeks judicial intervention with respect to a pending arbitration
    23         and provides the AAA with documentation that judicial intervention
               has been sought, the AAA will suspend administration for 60 days to
    24         permit the party to obtain a stay of arbitration from the court.
    25   Available at https://kl.link/34q8sze (last accessed on April 9, 2020).          But as
    26   Defendants explained in response, Postmates’s request ignored the requirements of
    27   Rule 1 in two separate ways. Evangelis Decl., Ex. T at 5–7, ECF No. 17-24. First,
    28
                                         14
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 17 of 32 Page ID #:2006



     1   under Rule 1, a party may seek a stay only of a “pending arbitration” and only after
     2   the “commencement of administration.” Id. These predicates do not occur unless
     3   and until both sides submit their initial filing fee. Id. Accordingly, where parties
     4   have sought such a stay, AAA has ruled that, before any party can seek a stay:
     5         all filing requirements, including payment of the filing fees from both
               parties, must be met. [Where] these filing requirements have not been
     6         met[,] administration of the[] cases has not commenced.
     7   Id. (quoting In re: CenturyLink Sales Practices & Sec. Litig., No. 0:17-md-02795
     8   (D. Minn. Jan. 10, 2020) (Ex. X to ECF No. 512)). Under that standard, Postmates
     9   could not seek a stay because it had not submitted its filing fees, which means
    10   “administration of these cases has not commenced.” Id.
    11         Second, even if administration had commenced on February 24, 2020 as
    12   Postmates incorrectly claimed, Rule 1 still would not be satisfied because Postmates
    13   inexplicably failed to provide AAA with documentation of its judicial intervention
    14   within 30 days of that date. Id. On March 27, AAA ruled that Postmates’s request
    15   for a stay was improper. Id. at 3–4. As AAA explained:
    16         In order for a party to invoke rule R-1 of the Employment Arbitration
               Rules, all filing requirements must be met which includes payment of
    17         the filing fees by both parties. At this time, these filing requirements
               have not been met so administration of these cases has not commenced.
    18         Specifically, we have not yet received Respondent’s share of the filing
               fees.
    19
    20   Id. AAA then reminded Postmates yet again that it faced an immovable deadline of
    21   April 15, 2020, after which Defendants’ arbitrations would be closed:
    22         Please be reminded that these matters are subject to California Code of
               Civil Procedure 1281.97 and 1281.98. As such, payment must be
    23         received by April 15, 2020 or the AAA may close these cases. The
               AAA will not grant any extensions to this payment deadline.
    24
         Id. After learning that AAA would not stay the pending arbitrations, Postmates
    25
         waited a full week before filing its procedurally improper “Motion for Preliminary
    26
         Injunction by April 15, 2020,” which it noticed for May 4. ECF No. 8; see also
    27
         Minute Order, ECF No. 14 (striking the motion for improperly seeking relief by
    28
                                         15
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 18 of 32 Page ID #:2007



     1   April 15 when the motion was noticed for May 4 and for noticing the motion for a
     2   hearing date closed on the Court’s calendar). In that motion, Postmates explicitly
     3   admitted that it “does not believe that seeking a temporary restraining order would
     4   be appropriate in this case.” Prelim. Injunction Mot. at 3, ECF No. 8. Just days after
     5   representing to this Court that a TRO would be inappropriate in this case, Postmates
     6   filed its ex parte application seeking a TRO. TRO Mot., ECF No. 17.
     7                             III.     LEGAL STANDARD
     8         An application for a temporary restraining order must satisfy the same legal
     9   standard governing the issuance of a preliminary injunction. See Cal. Indep. Sys.
    10   Operator Corp. v. Reliant Energy Servs., Inc., 181 F. Supp. 2d 1111, 1126 (E.D.
    11   Cal. 2001). To obtain a TRO, a party must demonstrate that “he is likely to succeed
    12   on the merits, that he is likely to suffer irreparable harm without preliminary relief,
    13   that the balance of equities tips in his favor, and that an injunction is in the public
    14   interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). An
    15   application for TRO “involves the invocation of a drastic remedy which a court of
    16   equity ordinarily does not grant, unless a very strong showing is made of a necessity
    17   and desirability of such action.” Vaccaro v. Sparks, No. SACV 11-00164, 2011 WL
    18   318039, at *1 (C.D. Cal. Jan. 28, 2011) (quoting Youngstown Sheet & Tube Co. v.
    19   Sawyer, 103 F. Supp. 978, 980 (D.D.C. 1952)). In addition, to obtain ex parte relief,
    20   a movant must establish that “it is without fault in creating the crisis that requires ex
    21   parte relief, or that the crisis occurred as a result of excusable neglect.” Mission
    22   Power, 883 F. Supp. at 492.
    23                                    IV.   ARGUMENT
    24         Postmates’s ex parte application for a TRO fails at every turn. Postmates
    25   inexcusably waited weeks to file its application—manufacturing an emergency in
    26   the middle of a global pandemic, based on a deadline it has known about since
    27   February 24, 2020. Postmates’s underlying claims do not give rise to federal
    28
                                         16
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 19 of 32 Page ID #:2008



     1   jurisdiction and therefore could not justify relief from this Court. Postmates’s merits
     2   arguments are borderline frivolous at best. And Postmates has not even alleged, let
     3   alone established, that it will suffer irreparable harm absent an injunction. Each of
     4   those flaws independently requires that Postmates’s ex parte application be denied.
     5    A.     Postmates’s TRO Request Should Be Denied Because It Is Based on a
     6           Deadline Postmates Has Known About for More Than Six Weeks.
     7          Postmates demanded that Defendants respond to its ex parte application in
     8   less than 24 hours—and it asks this Court to allow it to jump in front of all matters
     9   calling for the Court’s limited resources in the middle of a pandemic—because it
    10   claims it needs a ruling before April 15. But Postmates has known about the April
    11   15 deadline since February 24, when AAA informed Postmates that the deadline for
    12   payment was March 26, 2020 and “no extensions” would be granted. Evangelis
    13   Decl., Ex. T at 9–10, ECF No. 17-24. AAA also reminded Postmates that SB 707
    14   expressly imposes penalties 30 days after a party fails to pay by a deadline set by an
    15   arbitral body such as AAA, which in this case would be April 15. Id. Indeed, part
    16   of Postmates’s complaint about SB 707 is that it so rigidly imposes those penalties.
    17   See TRO Mot. at 14–20. Postmates cannot simultaneously complain that SB 707
    18   rigidly inflicts grave harm and assert that it was entitled to sit on its hands in the face
    19   of an unmovable AAA deadline.
    20          This Court recently addressed a similar situation in ASJA. In that case, the
    21   Plaintiffs sought a TRO declaring that a recently enacted California law, AB5,
    22   violated the United States Constitution. ASJA, ECF No. No. 30 at 2. Although AB5
    23   was enacted on September 18, 2019, the Plaintiffs waited until December 17, 2019—
    24   two weeks before the law’s January 1 effective date—to file suit. Id. Just as here,
    25   the ASJA plaintiffs initially filed a preliminary injunction motion, which would have
    26   been decided after the law’s effective date. Id. Then, just as here, the Plaintiffs’
    27   changed course and file an ex parte TRO. Id.
    28
                                         17
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 20 of 32 Page ID #:2009



     1         This Court held that the plaintiffs’ delay, by itself, warranted denial of the
     2   TRO application. As the Court explained:
     3         Plaintiffs’ unexplained delay indicates that they fail Mission Power
               because ex parte relief is an extraordinary remedy and Plaintiffs have
     4         not explained “the necessity for bypassing regular motion procedures,”
               or that they are “without fault” in creating the crisis requiring ex parte
     5         relief. See Mission Power Eng’g Co., 883 F. Supp. at 492.
     6         Moreover, because Plaintiffs must demonstrate immediate threatened
               injury, delay in seeking temporary relief “may tip the scales against the
     7         issuance of a TRO.” Sanchez v. Sanchez, No. 10-1628, 2010 WL
               4790179, at *5 (S.D. Cal. Nov. 17, 2010). Such delay “implie[s] a lack
     8         of urgency and irreparable harm.” Williford v. Ocwen Loan Servicing
               LLC, No. CV 09-06464, 2011 WL 13187265, at *3 (C.D. Cal. July 15,
     9         2011) . . . . Plaintiffs’ delay belies their claim that there is an emergency.
    10   The same conclusion is warranted here. Postmates waited four weeks after learning
    11   of an immovable deadline before filing suit and then waited another two weeks after
    12   filing suit before seeking a TRO. Had Postmates properly noticed a preliminary
    13   injunction motion at any point prior to March 16, the motion could have been heard
    14   under the normal motions schedule. Postmates should not be allowed to take weeks
    15   to act and then expect Defendants and this Court to react in a matter of hours.
    16         That Postmates asked AAA to suspend the arbitrations is no excuse for delay.
    17   First, it was unnecessary for Postmates to wait until March 26 to file the complaint
    18   that it believed would trigger a stay. Postmates could have filed the same complaint
    19   in late February and asked AAA to stay the arbitrations then. If it had done so, it
    20   would have learned in February or early March that, under AAA Rules, a party may
    21   not seek an administrative suspension of proceedings until after it has paid filing
    22   fees. That would have given Postmates plenty of time to file a proper preliminary
    23   injunction motion to be noticed before April 15. Moreover, even if AAA had not
    24   promptly closed Defendants’ arbitrations, that would not have tolled the time period
    25   under SB 707. SB 707 requires Postmates to pay the filing fees within 30 days of
    26   the March 16 deadline; nothing in AAA’s rules can alter Postmates’s obligation.
    27         Similarly, that Postmates improperly noticed its request for relief as a
    28
                                         18
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 21 of 32 Page ID #:2010



     1   “Preliminary Injunction for April 15, 2020” with a notice date of May 4, when the
     2   Court’s calendar was closed, is not the basis for emergency relief. Just as Postmates
     3   should have known that filing this lawsuit did not entitle it to a stay of SB 707 from
     4   AAA, Postmates should have known that it was improper to notice a motion seeking
     5   relief by April 15 for a date three weeks later, when the Court’s calendar was closed.
     6   Simply put, the fact that Postmates engaged in two meritless litigation gambits
     7   before engaging in the instant frivolous one does not excuse its failure to file a
     8   properly noticed preliminary injunction motion with enough time for the Court to
     9   act in the ordinary course.
    10    B.     Postmates’s Underlying Claims Have No Hope of Success.
    11                1.     Postmates’s Arguments Do Not Create Federal Jurisdiction.
    12         Postmates Amended Complaint asserts federal question jurisdiction, but fails
    13   to identify any claim that raises a federal questions. The DJA does not, by itself,
    14   confer federal jurisdiction. “‘[I]f, but for the availability of the declaratory judgment
    15   procedure, the federal claim would arise only as a defense to a state created action,
    16   jurisdiction is lacking.’” Franchise Tax Bd. of State of Cal. v. Constr. Laborers
    17   Vacation Tr. for S. California, 463 U.S. 1, 16 (1983) (quoting 10A C. Wright, A.
    18   Miller & M. Kane, Federal Practice and Procedure § 2767, at 744–745 (2d ed.
    19   1983)). To establish jurisdiction in this case, Postmates must identify a claim it
    20   could bring in federal court against Defendants absent the DJA. But to the extent
    21   Postmates raises any arguments based on federal law, those arguments merely
    22   anticipate federal-law defenses by Postmates to disputes that have not yet occurred.
    23         First, Postmates’s argument that Claimants are violating the terms of the
    24   parties’ arbitration agreement by engaging in a “de facto class arbitration” rests
    25   purely on an interpretation of its arbitration agreement, which is governed by state
    26   contract law. It is well established that the Federal Arbitration Act (“FAA”) does
    27   not gives federal courts jurisdiction to hear motions to compel simply because they
    28
                                         19
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 22 of 32 Page ID #:2011



     1   are enforcing a contract to arbitrate; rather, the FAA allows federal courts to review
     2   arbitration agreements only to the extent a party (a) invokes Section 4 of the FAA
     3   and (b) does so in a controversy where the underlying claims are federal. See Vaden
     4   v. Discover Bank, 556 U.S. 49, 59-63 (2009) (“The text of § 4 drives our conclusion
     5   that a federal court should determine its jurisdiction by ‘looking through’ a § 4
     6   petition to the parties’ underlying substantive controversy.”). But Postmates has not
     7   filed a motion to compel arbitration or invoked Section 4 of the FAA in any way in
     8   this action. Rather, Postmates simply asserts a claim that Defendants have violated
     9   a contract to arbitrate.   If merely asserting one’s rights under an arbitration
    10   agreement conferred federal jurisdiction, Vaden would have been decided the
    11   opposite way.
    12         Postmates’s argument is also not ripe. If Postmates refuses to pay its filing
    13   fees by April 15—which is not only possible, but likely—no arbitrations will occur
    14   at all. Instead, Defendants’ arbitrations will be administratively closed, and absent
    15   judicial intervention, Postmates will not face arbitrations of any kind. Federal courts
    16   cannot adjudicate, let alone issue a TRO regarding, whether Postmates’s contract
    17   forbids hypothetical arbitrations that are not occurring and have no chance of
    18   occurring absent a future motion to compel by Defendants and a future court order.
    19         Second, Postmates’s argument that the FAA preempts SB 707 is purely a
    20   federal-law defense to a potential action that Defendants might eventually bring
    21   under state law. Postmates is not arguing that, separately from the DJA, the Federal
    22   Arbitration Act gives Postmates any claim against Defendants.               Thus, the
    23   preemption argument does not support federal-court jurisdiction. Franchise Tax
    24   Bd., 463 U.S. at 16. And again, because Postmates raises only a federal-law defense
    25   to a potential action by Defendants, Postmates’s argument also is not
    26   ripe. Defendants have not yet filed an action under SB 707. And they cannot file
    27   such an action unless Postmates fails to pay its filing fees. If Postmates fails to pay
    28
                                         20
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 23 of 32 Page ID #:2012



     1   its filing fees and Defendants bring such an action, Postmates can raise its
     2   preemption defense then; but that contingent possibility does not create a ripe
     3   controversy over which a federal court has jurisdiction now.
     4         Finally, Postmates cannot establish jurisdiction by invoking the Contracts
     5   Clause of the United States Constitution. Although Postmates tries to dress up its
     6   argument as a “claim” under the Contracts Clause, that is a sham. The Contracts
     7   Clause regulates only the States and can be violated only by state action. LL Liquor,
     8   Inc. v. Montana, 912 F.3d 533, 537 (9th Cir. 2018) (“The Contracts Clause provides
     9   that ‘[n]o state shall ... pass any ... Law impairing the Obligation of Contracts,’
    10   thereby ‘restrict[ing] the power of States to disrupt contractual arrangements.’”
    11   (quoting U.S. Const. art. I, § 10, cl. and Sveen v. Melin, 138 S.Ct. 1815, 1821
    12   (2018))). Claimants obviously are not state actors, so they cannot be the defendant
    13   in a cause of action brought to enforce the Contracts Clause. The only way
    14   Postmates could raise the Contracts Clause in a dispute with Defendants would be if
    15   Defendants sought remedies under SB 707 and Postmates argued, as a defense, that
    16   judicial   application   of   SB   707    would    conflict    with   the   Contracts
    17   Clause. Postmates’s attempt to anticipate that federal-law defense does not create
    18   federal jurisdiction.
    19                2.     Postmates’s “De Facto Class Arbitration” Argument Is
    20                       Patently Meritless.
    21         Postmates attempts to relitigate here (on an emergency basis no less) an issue
    22   that has already been decided against Postmates after the benefit of several rounds
    23   of briefing: whether individual couriers are engaged in “de fact class arbitration”
    24   when they are represented by the same counsel and file individual demands for
    25   arbitration with similar allegations at the same time against the same respondent.4
    26         4
                 In fact, in Adams, Postmates’s “de facto class” argument was the subject of
         four separate fully briefed motions: a motion to compel arbitration, a cross-motion
    27   to compel arbitration, a motion for an order to show cause why Postmates should
    28
                                         21
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 24 of 32 Page ID #:2013



     1   In Adams, Postmates moved for a stay pending its appeal of the order compelling
     2   arbitration, arguing that it was likely to persuade the Ninth Circuit that the Adams
     3   Claimants were engaged in de facto class arbitration. Adams II, 2020 WL 1066980,
     4   at *1. The standard for a stay is similar tolike that necessary for emergency relief.
     5   Compare id. at *3 (standard for a stay) with TRO Mot. at 11, ECF No. 17-1 (standard
     6   for emergency relief).     And in denying Postmates’s motion to stay, Judge
     7   Armstrongthe court clearly and decisively rejected the “class arbitration” argument
     8   on two independent grounds: (1) the argument must be decided in arbitration
     9   pursuant to the delegation clause Postmates drafted; and (2) Plaintiffs did everything
    10   required by the contract to seek individual arbitration. 2020 WL 1066980, at *3–6.
    11   Further, the court ruled not only that Postmates was wrong, but also that Postmates
    12   had not raised even a substantial question. Id. at *5.
    13         The Adams court was right: Postmates’s “class arbitration” argument does not
    14   raise a substantial question. As the Supreme Court has observed—in the very cases
    15   upon which Postmates relies, see TRO Mot. at 11–13—“[c]lasswide arbitration
    16   includes absent parties.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 347–48
    17   (2011) (emphasis added); see also Sakkab v. Luxottica Retail N.A., Inc., 803 F.3d
    18   425, 435 (9th Cir. 2015); Blair v. Rent-A-Center, Inc., No. 17-17221, 2019 WL
    19   2701333, at *3–9 (9th Cir. June 28, 2019) (holding that complexity does not create
    20   class arbitration; class arbitration requires representative litigation). Here, each
    21   Defendant filed an individual demand for arbitration in his or her own name.
    22   Evangelis Decl., Ex. S, ECF No. 17-23. No Defendant purports to resolve claims
    23   on behalf of absent parties. Id.
    24         In short, Postmates is highly unlikely to succeed on the merits of its “de facto
    25   class arbitration” argument.
    26
         not be held in civil contempt, and a motion to stay pending appeal. Postmates lost
    27   three of those motions, and the Adams court issued an order to show cause and is
         now considering whether to hold Postmates in contempt.
    28
                                         22
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 25 of 32 Page ID #:2014



     1                3.     SB 707 Cannot Be Preempted by the FAA Because It
     2                       Promotes Enforcement of Arbitration Agreements.
     3         Postmates’s preemption argument similarly does not withstand scrutiny. SB
     4   707 does not render a contract to arbitrate unenforceable in any way, and it furthers,
     5   rather than undermines, the policies of the FAA by ensuring rigorous enforcement
     6   of arbitration agreements.
     7         The FAA does not “reflect a congressional intent to occupy the entire field of
     8   arbitration.” Volt Info. Scis., Inc. v. Bd. of Trustees of Leland Stanford Junior Univ.,
     9   489 U.S. 468, 477 (1989). Rather, the preemptive effect of the FAA flows from the
    10   statute’s command that a written agreement to arbitrate “shall be valid, irrevocable,
    11   and enforceable, save upon such grounds as exist at law or in equity for the
    12   revocation of any contract.” 9 U.S.C. § 2. State statutes that prevent arbitration
    13   agreements from being “valid, irrevocable, and enforceable” conflict with, and are
    14   preempted by, the FAA unless they fall within the so-called “saving clause.” See
    15   Sakkab, 803 F.3d at 431–32.        The saving clause allows state laws to render
    16   arbitration agreements invalid so long as they apply equally to “any contract”—in
    17   other words, so long as they are not uniquely hostile to arbitration. See id. at 431–
    18   40.
    19         SB 707 does not even plausibly prevent any arbitration agreement from being
    20   “valid, irrevocable, and enforceable.” To the contrary, its whole purpose is to ensure
    21   that agreements to arbitrate are enforced. Thus, there is no conflict between SB 707
    22   and the FAA, and no cause to analyze whether SB 707 fits within the “saving
    23   clause.” Stated differently, the FAA says nothing about state laws unless they render
    24   an agreement to arbitrate invalid, revocable, or unenforceable.
    25         Moreover, even if one ignored the text of the FAA, it is absurd to suggest that
    26   a statute that promotes compliance with arbitration agreements is hostile to their
    27
    28
                                         23
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 26 of 32 Page ID #:2015



     1   enforcement or stands as an obstacle to the FAA’s objectives. 5 For instance, many
     2   states have analogs to Sections 4 of the FAA. E.g. Cal. Civ. Proc. Code. § 1281.2.
     3   Yet no court has ever held that a state that makes it even easier than the FAA to grant
     4   a motion to compel has somehow undermined the strong federal policy favoring
     5   arbitration.
     6                  4.       Postmates’s Contracts Clause Argument Is Frivolous
     7          As already noted, Postmates can raise the Contract Clause only as a potential
     8   defense to liability under SB 707. That theory does not establish federal jurisdiction.
     9   It is also frivolous.
    10          SB 707 (now codified at California Code of Civil Procedure sections 1281.97
    11   through 1281.99) imposes remedies for the breach of an arbitration agreement; it
    12   does not alter the agreement itself. For nearly 200 years, Supreme Court precedent
    13   has held that a law merely adjusting remedies for a breach of contract does not
    14   violate the Contracts Clause. See, e.g., Bronson v. Kinzie, 42 U.S. 311, 315–16
    15   (1843) (“If the laws of the state passed afterwards had done nothing more than
    16   change the remedy upon contracts of this description, they would be liable to no
    17   constitutional objection. . . . Whatever belongs merely to the remedy may be altered
    18   according to the will of the state, provided the alteration does not impair the
    19   obligation of the contract.”). Just two Terms ago, the Supreme Court reaffirmed the
    20   meaning of the Contracts Clause, holding that a state law is constitutional unless it
    21   works a “substantial impairment of a contractual relationship” and, if that threshold
    22   is met, the law is not drawn in an “appropriate and reasonable way to advance a
    23   significant and legitimate public purpose.” Sveen v. Melin, 138 S. Ct. 1815, 1821–
    24          5
                  Postmates also cannot argue that SB 707 is inconsistent with the arbitration
         agreement. The arbitration agreement does not purport to limit remedies that
    25   otherwise would be available to the parties; to the contrary, the arbitration agreement
         provides that the parties incorporates AAA rules, which in turn require that
    26   Defendants have access to all available remedies. See Employment Due Process
         Protocol (stating that AAA will administer an employment arbitration only if the
    27   arbitrator is “empowered to award whatever relief would be available in court under
         the law”), available at https://kl.link/34nLEjP (last accessed on April 9, 2020).
    28
                                          24
            PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                               CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 27 of 32 Page ID #:2016



     1   22 (2018) (citations and internal quotation marks omitted).
     2          Applying that framework, there is no basis for Postmates to argue that SB 707
     3   violates the Contracts Clause. SB 707 does not alter Postmates’s or Claimants’
     4   rights under the Fleet Agreement; it alters the contractual remedies available to
     5   Claimants for Postmates’s breach of that agreement. See Sveen, 138 S. Ct. at 1822
     6   (rejecting a Contracts Clause argument because, in part, the law “support[ed], rather
     7   than impair[ed], the contractual scheme” at issue). The Fleet Agreement does not
     8   contain a limitation-of-remedies clause, so SB 707 works no impairment—let alone
     9   a substantial one—of the parties’ agreement. And a remedial scheme that sanctions
    10   companies that violate arbitration agreements obviously has a rational relationship
    11   to the State of California’s legitimate interest in ensuring that companies do not
    12   violate their arbitration agreements with California workers.
    13    C.     Postmates Has Not Even Alleged Irreparable Injury.
    14          Postmates identifies two potential irreparable injuries: (1) paying the filing
    15   fees it owes to proceed with Defendants’ arbitrations, or (2) refusing to pay those
    16   fees, and thus subjecting itself to SB 707 remedies. But Postmates has not shown
    17   that either of those injuries is more likely than not, as required to secure temporary
    18   relief. See Winter, 555 U.S. at 22
    19          As to filing fees, Postmates easily could have submitted a declaration saying
    20   under penalty of perjury that, absent relief, it will pay all the filing fees it owes to
    21   proceed with Defendants’ arbitrations. But Postmates has not done so. That is not
    22   surprising, given that Postmates’s conduct to date shows that Postmates has no
    23   intention of paying the fees. See Adams II, 2020 WL 1066980, at *3, n.4 (noting
    24   that even after being compelled to arbitration with the Adams Claimants, Postmates
    25   has not paid the fees necessary to commence the vast majority of most those
    26   arbitrations).
    27          Regardless, a party is not irreparably harmed by undergoing what it believes
    28
                                          25
            PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                               CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 28 of 32 Page ID #:2017



     1   to be “unnecessary” or improper arbitration proceedings. See Camping Constr. Co.
     2   v. Dist. Council of Iron Workers, 915 F.2d 1333, 1349 (9th Cir. 1990) (“The district
     3   court’s principal error lies in its assumption that unnecessarily undergoing
     4   arbitration proceedings constitutes irreparable injury. That is simply not the case.”);
     5   see also Abernathy v. S. Cal. Edison, 885 F.2d 525, 529 (9th Cir. 1989) (“[I]t seems
     6   clear that an order compelling arbitration does not ordinarily harm the losing party
     7   irreparably.”). Likewise, a party is not irreparably harmed by facing the costs and
     8   expenses associated with arbitration.      See In re Cintas Corp. Overtime Pay
     9   Arbitration Litig., No. C06-1781-SBA, 2009 WL 1766595, at *5 (N.D. Cal. June 22,
    10   2009) (“[A]ny additional cost resulting from the Respondents’ involvement in the
    11   pending arbitration, as a matter of law, does not constitute irreparable harm.” (citing
    12   Graphic Commc’ns. Union, Chi. Paper Handlers’ & Electrotypers’ Local No. 2 v.
    13   Chi. Tribune Co., 779 F.2d 13 (7th Cir. 1985))).
    14         Finally, Postmates has never attempted to show how prevailing on its “class
    15   arbitration” argument would ultimately reduce its filing fees. As Judge Armstrong
    16   noted in Adams, Postmates concedes that its couriers must arbitrate their wage-and-
    17   hour claims under the Fleet Agreement and AAA’s rules. Adams II, 2020 WL
    18   1066980 at *5. Accordingly, the court found that regardless of whether Postmates
    19   succeeds in forcing the Adams Claimants to refile their demands as “truly individual”
    20   demands (whatever that would mean), the company will face the same individual
    21   filing fees: It is “precisely because the couriers must file individual arbitration
    22   demands that Postmates must pay $10 million.” Id. at *5–6, n.9. “It strains credulity
    23   for Postmates to argue that the amount of filing fees due constitute irreparable harm
    24   when that ‘harm’ is entirely of its own making.” Id. at *6.
    25         As to the “severe penalties” Postmates claims it may face under SB 707 if it
    26   does not pay the filing fees it owes, Postmates cannot face those penalties until (1)
    27   Defendants file a motion to compel arbitration and (2) a court imposes SB 707
    28
                                         26
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 29 of 32 Page ID #:2018



     1   penalties. In connection with any such motion to compel, Postmates may raise, in
     2   its defense, the SB 707 arguments it raises in this action. Thus, the only world in
     3   which Postmates could be “injured” by SB 707 is a world in which another court
     4   rejected its arguments and imposes SB 707 penalties.            Stated conversely, if
     5   Postmates is likely to succeed on the merits of its SB 707 arguments, as it claims,
     6   then it is by definition unlikely to suffer any injury from SB 707, because a court of
     7   competent jurisdiction will decline to impose SB 707 penalties when the issue is ripe
     8   for decision. There is no state of the world in which Postmates can simultaneously
     9   be likely to succeed and likely to suffer injury. Postmates’s request for relief is
    10   tautologically frivolous.
    11    D.     The Balance of Equities and the Public Interest Cut Strongly Against a
    12           TRO.
    13         The balance of equities cuts strongly against granting a TRO. As described
    14   above, after foisting on Defendants an arbitration agreement that bars them from
    15   seeking redress in court, Postmates has spent months attempting to deny Defendants
    16   access to justice in arbitration based on arguments that a federal court has already
    17   held to be meritless. On the other side of the balance, Defendants have a well-
    18   recognized and compelling interest in obtaining prompt arbitration of their claims.
    19   As the Adams Court noted in rejecting Postmates’s attempt to delay arbitration, “[i]t
    20   is beyond cavil that the goal of arbitration is to provide an expeditious and efficient
    21   alternative to litigation.” 2020 WL 1066980 at *6. “As a result, further delay . . .
    22   inures to Petitioners’ detriment.” Id.
    23         For similar reasons, the public interest strongly tips in favor of denying
    24   Postmates’s application. The FAA reflects “Congress’s intent to move the parties
    25   to an arbitrable dispute out of court and into arbitration as quickly and easily as
    26   possible.” Bushley v. Credit Suisse First Boston, 360 F.3d 1149, 1153 (9th Cir.
    27   2004) (internal quotation marks omitted).       That purpose and intent would be
    28
                                         27
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 30 of 32 Page ID #:2019



     1   undermined by granting a stay pending appeal. See In re Cintas Corp. Overtime Pay
     2   Arbitration Litig., 2009 WL 1766595, at *5 (declining to stay arbitration because it
     3   would be “antithetical to the spirit and intent of the arbitration process”).
     4         A stay also would undermine two strong public interests embodied in
     5   California law. First, California has a strong public interest in enforcing its wage-
     6   and-hour laws, especially where, as here, an employer misclassifies its workers to
     7   circumvent those laws. See Jimenez v. Menzies Aviation Inc, No. 15-CV-02392-
     8   WHO, 2015 WL 5591722, at *4 (N.D. Cal. Sept. 23, 2015); Dynamex Operations
     9   W. v. Superior Court, 416 P.3d 1, 4–5 (2018), reh’g denied (June 20, 2018) (“Under
    10   both California and federal law, the question whether an individual worker should
    11   properly be classified as an employee or, instead, as an independent contractor has
    12   considerable significance for workers, businesses, and the public generally.”).
    13         Second, the California Legislature recently enacted a statute to codify the law
    14   governing remedies for a breach of an arbitration agreement. See S.B. 707, 2019–
    15   2020 Reg. Sess. (Cal. 2019), available at https://kl.link/2RprQal (last accessed on
    16   April 9, 2020). As codified by Senate Bill 707, California law allows a party to an
    17   arbitration agreement to require specific performance of a breaching party, including
    18   an order that the breaching party pay the fees necessary to proceed with arbitration.
    19   Id. Tellingly, the impetus for Senate Bill 707 was the exact tactic Postmates engaged
    20   in here: “Some employers have been refusing to pay fees and costs required to
    21   initiate arbitration, effectively placing their employees in procedural limbo. This
    22   bill is intended to affirm that these practices constitute material breach of an
    23   employment or consumer arbitration agreement and provide procedures for
    24   employees or consumers to pursue in order to have their claims heard in the event of
    25   such a breach.” California Senate Judiciary Committee Hearing on S.B. 707, 2019–
    26   2020 Reg. Sess. (Cal. 2019) (Executive Summary), available at Available at
    27   https://kl.link/2JTv6Ha (last accessed on April 9, 2020).         Staying Petitioners’
    28
                                         28
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 31 of 32 Page ID #:2020



     1   arbitrations would frustrate these important public interests.
     2    E.     Postmates’s Inexcusably Tardy and Patently Meritless Ex Parte TRO
     3           Application Warrants Sanctions.
     4         This Court’s Standing Orders appropriately warn parties:
     5         Ex parte applications are solely for extraordinary relief and should be
               used with discretion. Sanctions may be imposed for misuse of ex parte
     6         applications. See Mission Power Engineering Co. v Continental
               Casualty Co., 883 F. Supp. 488 (C.D. Cal. 1995).
     7
         Standing Orders, ⁋10.
     8
               Postmates’s motion is based on an immovable deadline that Postmates has
     9
         known about since February 24. Postmates waited until March 25 to file suit and
    10
         waited another 13 days to file this application, on the evening of Passover (which
    11
         undersigned counsel was celebrating) and in the middle of a global pandemic. The
    12
         motion is based on arguments that obviously do not confer federal jurisdiction. And
    13
         Postmates’s arguments have been either roundly rejected by another federal court in
    14
         Postmates’s home venue or are ones that, if likely to succeed, would necessarily
    15
         eliminate any injury to Postmates. And all of these contortions are being made in a
    16
         desperate attempt to avoid the costs of an arbitration process that Postmates drafted
    17
         and foisted on its couriers.
    18
               While no single one of these facts may warrant sanctions in isolation, their
    19
         combined effect places this motion beyond the pale.         Postmates has burdened
    20
         Defendants’ counsel and, more importantly, this Court with an inexcusably tardy,
    21
         unnecessary, and patently meritless ex parte TRO application over which the Court
    22
         plainly lacks jurisdiction.    Defendants respectfully submit that sanctions are
    23
         warranted.
    24
                                        V.   CONCLUSION
    25
               For the foregoing reasons, Postmates’s motion for a stay should be denied.
    26
    27
    28
                                         29
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
Case 2:20-cv-02783-PSG-JEM Document 19 Filed 04/09/20 Page 32 of 32 Page ID #:2021



     1         Dated: April 9, 2020            Respectfully submitted,
     2                                         /s/ Aaron Zigler
                                               Aaron Zigler (#327318)
     3                                           amz@kellerlenkner.com
     4    Warren Postman (pro hac vice         Ashley Keller (pro hac vice
          forthcoming)                         forthcoming)
     5      wdp@kellerlenkner.com                ack@kellerlenkner.com
     6    KELLER LENKNER LLC                   KELLER LENKNER LLC
          1300 I Street, N.W., Suite 400E      150 N. Riverside Plaza, Suite 4270
     7    Washington, D.C. 20005               Chicago, Illinois 60606
     8    (202) 749-8334                       (312) 741-5220

     9
                                              Attorneys for Defendants
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                         30
           PROPOSED] ORDER GRANTING MOTION TO HOLD POSTMATES IN CONTEMPT
                              CASE NO. CASE NO. 19-3042
